Case 2:21-mj-00021-DEM Document 1-1 Filed 01/13/21 Page 1 of 13 PagelD# 10

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

 

District of Columbia

 

 

 

United States of America )
v, ) Case: 1:21-mj-00039
ROBERT KEITH PACKER ) Assigned to: Judge Robin M. Meriweather
0.0.8. ) Assigned Date: 1/12/2021
Description: COMPLAINT W/ARREST WARRANT
)
Defendani(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 6, 2021 in the county of in the
District of Columbia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1752 (a)(1) Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority

40 U.S.C. §104(e)(2) Violent Entry and Disorderly Conduct on Capitol Grounds

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet. x)
[we

Complainant’s signature

 

Paul J. Fisher, FBI Special Agent

Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone (specify reliable electronic means). Robin M. Meriweather

hfe ~ finns — 2021.01.12 16:46:33

 

 

Date: 01/12/2021 -05'00'
Judge’s signature
City and state: Washington, D.C. Hon. Robin M. Meriweather

 

Printed name and title
Case 2:21-mj-00021-DEM Document 1-1 Filed 01/13/21 Page 2 of 13 PagelD# 11

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Columbia
United States of America )
v. ) Case: 1:21-mj-00039
ROBERT KEITH PACKER ) Assigned to: Judge Robin M. Meriweather
0.0.5 a ) Assigned Date: 1/12/2021
Description: COMPLAINT W/ARREST WARRANT
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 6, 2021 in the county of in the
District of Columbia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1752 (a)(1) Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority

40 U.S.C, 5104(e)}(2) Violent Entry and Disorderly Conduct on Capitol Grounds

This criminal complaint is based on these facts:

See attached affidavit.

of Continued on the attached sheet. pe
Gu

Complainant's signature

 

Paul J. Fisher, FBI Special Agent

Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone (specify reliable electronic means). Robin M. Meriweather

fet ~ Meine — 2021.01.12 16:46:33

 

 

Date: 01/12/2021 -05'00'
Judge's signature
City and state: Washington, D.C. Hon. Robin M. Meriweather

 

Printed name and title
Case 2:21-mj-00021-DEM Document 1-1 Filed 01/13/21 Bagg 3 of 13 PagelD# 12
Case: 1:21-mj-00039
Assigned to: Judge Robin M. Meriweather
Assigned Date: 1/12/2021

Description: COMPLAINT W/ARREST WARRANT

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : Case No:
v.
VIOLATIONS:
ROBERT KEITH PACKER, : 18 U.S.C. § 1752(a),

(Restricted Building or Grounds)
Defendant.
40 U.S.C. § 5104(e)(2)
(Violent Entry or Disorderly Conduct)
ORDER

This matter having come before the Court pursuant to the application of the United States
to seal criminal complaint, the Court finds that, because of such reasonable grounds to believe the
disclosure will result in flight from prosecution, destruction of or tampering with evidence,
intimidation of potential witnesses, and serious jeopardy to the investigation, the United States has
established that a compelling governmental interest exists to justify the requested sealing.

l. IT IS THEREFORE ORDERED that the application is hereby GRANTED, and that
the affidavit in support of criminal complaint and other related materials, the instant application to
seal, and this Order are sealed until the Arrest Warrant is executed.

2. IT IS FURTHER ORDERED that the Clerk’s office shall not make any entry on
the public docket of the arrest warrant until further order of the Court.

. Robin M. Meriweather
Date: Ae Afive®— 594 91.12 16:47:57 -05'00

Robin M. Meriweather
UNITED STATES MAGISTRATE JUDGE
Case 2:21-mj-00021-DEM Document 1-1 Filed 01/13/21 Page 4 of 13 PagelD# 13

ce: Molly Gaston
Assistant United States Attorney
United States Attorney’s Office
555 Fourth Street, N.W.
Washington, D.C. 20530
ase:
Assigned to: Judge Robin M. Meriweather
Assigned Date: 1/12/2021

Description: COMPLAINT W/ARREST WARRANT

Case 2:21-mj-00021-DEM Document 1-1 Filed Fe 1H ni COO38 of 13 PagelD# 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA ; Case No:
Vv.
VIOLATIONS:
ROBERT KEITH PACKER, ; 18 U.S.C. § 1752(a),

(Restricted Building or Grounds)
Defendant.

40 U.S.C. § 5104(e)(2)

(Violent Entry or Disorderly Conduct)

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
AND ARREST WARRANT

I, PAUL J. FISHER, being first duly sworn, hereby depose and state as follows:
PURPOSE OF AFFIDAVIT

l. This Affidavit is submitted in support of a Criminal Complaint charging ROBERT
KEITH PACKER with violations 18 U.S.C. § 1752(a) and 40 U.S.C. § 5104(e). I respectfully
submit that this Affidavit establishes probable cause to believe that PACKER (1) did knowingly
enter or remain in any restricted building or grounds without lawful authority, or did knowingly,
and with intent to impede or disrupt the orderly conduct of Government business or official
functions, engage in disorderly or disruptive conduct, and (2) did willfully and knowingly engage
in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings
with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either
House of Congress, or the orderly conduct in that building of any deliberations of either House of
Congress. Specifically, on or about January 6, 2021, PACKER traveled to Washington, D.C., and
knowingly and willfully joined and encouraged a crowd of individuals who forcibly entered the

U.S. Capitol and impeded, disrupted, and disturbed the orderly conduct of business by the United
Case 2:21-mj-00021-DEM Document 1-1 Filed 01/13/21 Page 6 of 13 PagelD# 15

States House of Representatives and the United States Senate.
BACKGROUND OF AFFIANT

2. I have been a Special Agent with the Federal Bureau of Investigation (“FBI”) since
August of 2012. I am currently assigned to a squad that investigates violent gang and drug criminal
enterprises out of the Northern Virginia Resident Agency of the Washington, D.C. Field Office of
the FBI. I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have been
since August 2012. I am currently assigned to the FBI’s Washington Field Office, Northern
Virginia Resident Agency, and ] work on a squad that investigates violent crimes against children.
I have training and experience in the areas of gang-related criminal activity, interview and
interrogation techniques, evidence recovery, source recruitment, and cellular phone analysis.

3. Unless otherwise stated, the information in this Affidavit is either personally known
to me, has been provided to me by other individuals, or is based on a review of various documents,
records, and reports. Because this Affidavit is submitted for the limited purpose of establishing
probable cause to support an application for an arrest warrant, it does not contain every fact known
by me or the United States. The dates listed in this Affidavit should be read as “‘on or about” dates.

BACKGROUND

4, The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only
authorized people with appropriate identification are allowed access inside the U.S. Capitol.

5. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of

the public.
Case 2:21-mj-00021-DEM Document 1-1 Filed 01/13/21 Page 7 of 13 PagelD# 16

6. On January 6, 2021, a joint session of the United States Congress convened at the
United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States
Senate were meeting in separate chambers of the United States Capitol to certify the vote count of
the Electoral College of the 2020 Presidential Election, which had taken place on November 3,
2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30
p-m., the House and Senate adjourned to separate chambers to resolve a particular objection. Vice
President Mike Pence was present and presiding, first in the joint session, and then in the Senate
chamber.

7. As the proceedings continued in both the House and the Senate, and with Vice
President Mike Pence present and presiding over the Senate, a large crowd gathered outside the
U.S. Capitol. As noted above, temporary and permanent barricades were in place around the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside.

8. At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
advanced to the exterior fagade of the building. The crowd was not lawfully authorized to enter or
remain in the building and, prior to entering the building, no members of the crowd submitted to
security screenings or weapons checks by U.S. Capitol Police Officers or other authorized security
officials.

9, At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
Case 2:21-mj-00021-DEM Document 1-1 Filed 01/13/21 Page 8 of 13 PagelD# 17

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

10. Shortly thereafter, at approximately 2:20 p.m. members of the United States House
of Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of
the United States Congress, including the joint session, were effectively suspended until shortly
after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry
to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 pm after the building had been
secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.

11. During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

12. Media coverage of these events showed one of the rioters who entered the Capitol
building—a late middle-aged white male with a full grey beard—wearing a sweatshirt bearing the
words, “CAMP AUSCHWITZ” above an image of a human skull, and underlaid by the phrase,

“WORK BRINGS FREEDOM.” Your affiant knows Auschwitz to have been a Holocaust
Case 2:21-mj-00021-DEM Document1-1 Filed 01/13/21 Page 9 of 13 PagelD# 18

concentration camp complex in Germany where Nazis murdered more than | million people
between 1940 and 1945. Your affiant is further aware that an inscription on the Auschwitz
concentration camp’s gate read, “Arbeit mact frei,” which translates approximately, in English, to
“work makes freedom.” Accordingly, the sweatshirt worn by the individual described
above—and depicted in Photographs | and 2! below taken at the Capitol on January 6,

202 1—appears to be a symbol of Nazi hate ideology.

Photograph 1:

 

 

 

 

' https://twitter.com/mikedebonis/status/134695758933932032 | /photo/1;

https://twitter.com/davidschneider/status/1347 14869426993 1 524/photo/2 (last viewed January 11,
2021).
Case 2:21-mj-00021-DEM Document 1-1 Filed 01/13/21 Page 10 of 13 PagelD# 19

Photograph 2:

 

13. Media outlets subsequently identified the individual in the sweatshirt at the U.S.
Capitol—indicated by a red circle in the photographs above—as ROBERT KEITH PACKER, DOB
9/24/1964. Your affiant has confirmed this identification of PACKER by comparing the
photograph to PACKER’s driver’s license picture.

14. | PACKER’s identity has also been confirmed through investigation, as follows. A
cooperating witness (hereafter CW-1) contacted law enforcement to notify them that CW-1
recognized the individual in PACKER’s photograph from the U.S. Capitol as a routine customer at
a store near Newport News, Virginia. CW-1 did not identify PACKER by name, but recognized
PACKER’s sweatshirt and provided a photograph of PACKER inside the store on December I1,

2020:
Case 2:21-mj-00021-DEM Document 1-1 Filed 01/13/21 Page 11 of 13 PagelD# 20

PHOTOGRAPH 3:

 

15. In this photograph from the store on December 11, 2020, PACKER is wearing the
same sweatshirt that he wore to the U.S. Capitol on January 6, 2021. In addition, on December 11,
2020, surveillance cameras at the store captured a photograph of the vehicle driven by PACKER.

16. On January 11, 2021, law enforcement conducted surveillance at a suspected
residence of PACKER in Newport News, Virginia. A vehicle parked in the front lawn of the
suspected residence appeared consistent with the vehicle used by PACKER at the store on
December 11, 2020. A query was conducted on the license plate of the vehicle and identified the
registered owner of the vehicle as ROBERT KEITH PACKER.

17. Photograph 2 above—taken inside the U.S. Capitol—demonstrates that on January
6, 2021, PACKER knowingly and willfully joined a crowd of individuals who forcibly entered the
U.S, Capitol; in it, the crowd PACKER has joined appears to be displaying a shard of the broken

7
Case 2:21-mj-00021-DEM Document 1-1 Filed 01/13/21 Page 12 of 13 PagelD# 21

nameplate from House Speaker Nancy Pelosi’s office in the U.S. Capitol.
CONCLUSIONS OF AFFIANT
18. Based on the foregoing, your affiant submits that there is probable cause to believe
that PACKER violated:

a. 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain in
any restricted building or grounds without lawful authority to do; (2) knowingly, and with intent to
impede or disrupt the orderly conduct of Government business or official functions, engage in
disorderly or disruptive conduct in, or within such proximity to, any restricted building or grounds
when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of Government
business or official functions; (3) knowingly, and with the intent to impede or disrupt the orderly
conduct of Government business or official functions, obstruct or impede ingress or egress to or
from any restricted building or grounds; or (4) knowingly engage in any act of physical violence
against any person or property in any restricted building or grounds; or attempts or conspires to do
so. For purposes of Section 1752 of Title 18, a restricted building includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service is or will be temporarily visiting; or any building or grounds so restricted in
conjunction with an event designated as a special event of national significance; and

b. 40 U.S.C. § 5104(e)(2), which makes it a crime for an individual or group of
individuals to willfully and knowingly (A) enter or remain on the floor of either House of Congress
or in any cloakroom or lobby adjacent to that floor, in the Rayburn Room of the House of
Representatives, or in the Marble Room of the Senate, unless authorized to do so pursuant to rules
adopted, or an authorization given, by that House; (B) enter or remain in the gallery of either House

of Congress in violation of rules governing admission to the gallery adopted by that House or
Case 2:21-mj-00021-DEM Document 1-1 Filed 01/13/21 Page 13 of 13 PagelD# 22

pursuant to an authorization given by that House; (C) with the intent to disrupt the orderly conduct
of official business, enter or remain in a room in any of the Capitol Buildings set aside or designated
for the use of— (i) either House of Congress or a Member, committee, officer, or employee of
Congress, or either House of Congress; or (ii) the Library of Congress; (D) utter loud, threatening,
or abusive language, or engage in disorderly or disruptive conduct, at any place in the Grounds or
in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of
a session of Congress or either House of Congress, or the orderly conduct in that building of a
hearing before, or any deliberations of, a committee of Congress or either House of Congress; (E)
obstruct, or impede passage through or within, the Grounds or any of the Capitol Buildings; (F)
engage in an act of physical violence in the Grounds or any of the Capitol Buildings; or (G) parade,
demonstrate, or picket in any of the Capitol Buildings.
19. As such, I respectfully request that the court issue an arrest warrant for PACKER.

The statements above are true and accurate to the best of my knowledge and belief.

vi feoS pu.

CIAL AGENT PAUL J. FISHER
HEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone, this 12th day of January, 2021.
Robin M. Meriweather

ay ~ Afaines— 2021.01.12 16:47:33
-05'00'

HON. ROBIN M. MERIWEATHER

U.S. MAGISTRATE JUDGE

 

 
